DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         WINDELL GUSTAMA,
                             Appellant,

                                    v.

                     DEPARTMENT OF CHILDERN
                          AND FAMILIES,
                            Appellee.

                              No. 4D16-3759

                          [February 15, 2018]

   Administrative appeal from the Department of Children and Families,
Division of Administrative Hearings, Palm Beach County; L.T. Case No. 15-
4453.

  Tyler Jameson Cade and Amy Rabinowitz of TJ Cade Law, LLC, Lake
Worth, for appellant.

  Marjorie S. Desporte, Assistant Regional Legal Counsel, Department of
Children & Families, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., TAYLOR and CONNER, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.